Citation Nr: 0829467	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection hypertension, 
including as due to the veteran's service-connected 
diabetes mellitus, type II.

2.	Entitlement to service connection for coronary artery 
disease, including as due to the veteran's service-
connected diabetes mellitus, type II.

3.	Entitlement to service connection for neuropathy of the 
bilateral upper and lower extremities.

4.	Entitlement to service connection for a bilateral knee 
disorder (variously claimed as damaged knees).

5.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The veteran had active military service from December 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Board notes that the veteran also submitted a timely 
notice of disagreement as to the RO's August 2005 rating 
decision that granted service connection for post-traumatic 
stress disorder (PTSD) and erectile dysfunction, awarded 30 
percent and non-compensable ratings, respectively, and denied 
service connection for neuropathy of the low back, bilateral 
hearing loss, and tinnitus.  In October 2006, the RO issued a 
statement of the case addressing these matters, however a 
substantive appeal regarding these claims was not received.  
As such, the Board will confine its consideration to the 
issues as set forth on the title page. 

In a signed statement dated May 25, 2004, the veteran raised 
a claim for service connection for neuropathy of knees and 
hips.  The Board construes the present issue of service 
connection for neuropathy of the lower extremities to 
encompass the knees and hips; therefore no separate action 
will be taken for the knees and hips. 

The issues of an increased initial rating for diabetes 
mellitus and service connection for coronary artery disease, 
including as due to the veteran's service-connected diabetes 
mellitus, and a bilateral knee disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence 
preponderates against a finding that any currently diagnosed 
hypertension is related to the veteran's period of service 
nor is it proximately due to his service-connected diabetes 
mellitus, type II.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has neuropathy of the bilateral upper and lower extremities


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor is it proximately due to or aggravated by the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).

2.  Neuropathy of the bilateral upper and lower extremities 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2003, August 2004, May 2006, and 
February 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Service Connection for Hypertension

The veteran claims that his currently diagnosed hypertension 
is due to his service-connected diabetes mellitus, type II.  
In his November 2003 initial claim for VA benefits, he said 
that his hypertension started in 1999.
Service medical records are not referable to complaints or 
diagnosis of, or treatment for, hypertension.  When examined 
for separation from service in October 1967, the veteran's 
blood pressure reading was 112/88.

Post service, VA and non-VA medical records and examination 
reports, dated in late 1990 and early 1991 reflect elevated 
blood pressure readings of 130/96 in November 1990, and 
140/104 and 140/90 in December 1990.  Other medical records 
dated from 1998 to 2007, indicate that the veteran apparently 
suffered a stroke in 1990.  According to a December 1990 
private clinical entry, the veteran was described as 
hypertensive.  

A May 2000 private laboratory report noted that the veteran's 
glucose level was elevated.  A handwritten notation was to 
the effect that there was "excellent diabetic control."  An 
October 2000 private medical record reflects that the veteran 
had an elevated glucose level. 

In April 2004, the veteran underwent a VA cardiology 
examination.  He gave a history of having been diagnosed with 
diabetes mellitus five years earlier.  The cardiologist 
reviewed the veteran's medical records and performed a 
clinical examination.  A history of hypertension was noted 
for the past 10 years and a history of stroke in 1990 when he 
was privately hospitalized.  The report indicates that the 
veteran weighed 305 pounds that was beyond the weight of the 
facility's exercise treadmill test.  Upon clinical 
examination, diagnoses included uncontrolled diabetes 
mellitus, type II, coronary artery disease, hypertension, 
hyperlipidemia, and morbid obesity.  

The VA cardiologist opined that it was at least as likely as 
not that the diabetes, coronary artery disease, and 
hypertension were interrelated to each other.  The VA 
examiner thought it was "possible" that the veteran's 
diabetes aggravated his coronary artery disease because 
diabetes was a very strong risk factory for coronary artery 
disease.  Then the VA examiner said" I do not think that 
[h]ypertension can be aggravated by diabetes, though 
[h]ypertension and diabetes are very strong risk factors for 
[c]oronary artery disease".  The VA cardiologist noted that 
the veteran's coronary artery disease started in 1990 and, at 
about the same time, he was found to have high blood 
pressure.  According to the VA examiner, hypertension was a 
silent disease that was usually diagnosed only by checking 
the blood pressure most of the time.  Only when complications 
of hypertension started appearing were symtoms then noted, 
such as when the veteran had a stroke in 1990 that was a 
manifestation of uncontrolled hypertension.  

In a September 2004 signed statement, C.R.S., M.D., an 
internist, said the veteran had a history of severe disease 
of the right coronary artery and that his well-controlled 
hypertension resulted in left ventricular hypertrophy. 

The veteran has contended that service connection should be 
granted for hypertension.  Although the evidence shows that 
the veteran currently has hypertension, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his blood pressure was normal 
on separation from service and the first post service 
evidence of record of hypertension is from 1990, more than 23 
years after the veteran's separation from service.  In fact, 
the April 2004 VA examiner did not think that hypertension 
can be aggravated by diabetes.  In short, no medical opinion 
or other medical evidence relating the veteran's hypertension 
to service or any incident of service, including his service-
connected diabetes mellitus, type II, has been presented.

Service Connection for Bilateral Upper and Lower Extremity 
Neuropathy

The veteran also seeks service connection for bilateral upper 
and lower extremity neuropathy that, in his initial claim for 
VA benefits, he said started in 1999.  

Service medical records are entirely negative for any 
reference to neuropathy of the bilateral upper and lower 
extremities.  When examined for separation in October 1967, 
the veteran's upper and lower extremities were normal, and a 
neurological abnormality was not noted. 

Post service, the VA and private medical records and 
examination reports note a history of a cerebrovascular 
accident in 1990, with left-sided weakness.  
In an August 2001 statement, C.R.S., M.D. noted that the 
veteran denied having any neuropathy.  

When seen in a VA outpatient clinic in January 2002, the 
veteran reported occasional numbness and tingling in his 
feet.  Neurological test findings found normal vibratory 
sensation in the feet, and neuropathy was not diagnosed.

In an April 2002, office note, C.R.S., M.D. noted that the 
veteran complained of sore upper arm muscles at times.  
Myalgia/myositis, NOS (not otherwise specified) was assessed.  
When seen by Dr. S. in September 2002, the veteran reported 
left arm soreness and stiffness.  It was noted that the left 
side was affected by a stroke several years earlier.  No 
assessment provided.  

During a March 2004 VA diabetes mellitus examination, the 
veteran denied any tingling or numbness.  At that time, it 
was noted that the veteran was 66.5 inches tall and weighed 
311 pounds.  Sensory examination was normal and motor 
examination of the upper and lower extremities was 4/4 
(nearly normal).  

The veteran has contended that service connection should be 
granted for bilateral upper and lower extremity neuropathy.  
The record demonstrates that no neuropathy was found in 
service or on separation from service.  Moreover, in VA and 
private medical records and on VA examinations after the 
veteran's separation from service, while weakness associated 
with a 1990 stroke was noted, there was no showing that the 
veteran had bilateral upper and lower extremity neuropathy.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has bilateral upper and lower extremity 
neuropathy.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has bilateral 
upper and lower extremity neuropathy has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed hypertension and bilateral upper and 
lower extremity neuropathy.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hypertension and bilateral upper and lower 
extremity neuropathy, including as due to his service-
connected diabetes mellitus.  The preponderance of the 
evidence is therefore against the appellant's claims of 
entitlement to service connection for hypertension and 
bilateral upper and lower extremity neuropathy.


ORDER

Service connection for hypertension, including as due to the 
veteran's service-connected diabetes mellitus, type II, is 
denied.

Service connection for bilateral upper and lower extremity 
neuropathy is denied.


REMAND

The veteran seeks an initial rating in excess of 20 percent 
for his service-connected diabetes mellitus, type II.  In 
order for the appellant to be entitled to a higher rating 
under Diagnostic Code 7913, at least regulation of activity 
is required for control.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).  In written statements in support of his claim, 
most recently in December 2006, the veteran repeatedly argues 
that his disability has worsened and now that he take insulin 
and exercises.

VA and non-VA medical records, dated through April 2007, are 
associated with the claims files, but do not directly address 
the matter of whether the veteran's activities must be 
regulated to control his service-connected diabetes mellitus.  
The veteran initially underwent VA examination for diabetes 
in March 2004 but has not been re-examined since.  As the 
difference between a 20 percent and a 40 percent evaluation 
for diabetes mellitus is whether his diabetes causes 
"regulation of activities", the Board is of the opinion that 
he should be afforded a new VA examination to determine the 
current severity and all manifestations of his service-
connected diabetes mellitus.  

The veteran also seeks service-connection for coronary artery 
disease, including as due to his service-connected diabetes 
mellitus.  On April 19, 2004, the veteran underwent VA 
cardiology examination.  Based on a review of the veteran's 
medical records and examination findings, diagnoses included 
uncontrolled diabetes mellitus, coronary artery disease, 
hypertension, hyperlipidemia, and morbid obesity.  The VA 
examiner opined that "it is at least as likely as not that 
diabetes, coronary artery disease, and hypertension are 
interrelated to each other and it is possible that [the 
veteran's] diabetes aggravated his coronary artery disease 
since diabetes is a very strong risk factor for coronary 
artery disease" although, as noted above, the VA examiner 
did not think that hypertension can be aggravated by 
diabetes.  The Board believes that it would be helpful to 
obtain a further medical opinion to clarify the etiology of 
any coronary artery disease found to be present.

The AMC/RO's attention is directed to VA Training Letter (TL) 
00-06 (2000) in which it is indicated that coronary artery 
disease is a complication of diabetes mellitus.  In the 
present case, it appears that the heart disease began prior 
to the onset of diabetes mellitus; however, it was stated in 
the TL that, "Coronary artery disease is the major cause of 
death in diabetics." This suggests that the diabetes mellitus 
can aggravate pre-existing coronary artery disease.

There appear to be some private medical records missing from 
the claims file.  In its February 2006 rating decision that 
denied the veteran's claim for service connection for a 
bilateral knee disorder, and in its April 2007 statement of 
the case, the RO notes review of private medical records from 
Drs. B. and S., dated from December 18, 1988 to Sepember 2, 
2004.  Then, the RO discussed private medical records dated 
February 7, 1992, (regarding left knee pain diagnosed as 
chondromalacia); February 28, 1994 (regarding right knee pain 
similarly diagnosed); and June 14, 1999 (regarding right knee 
pain diagnosed as knee strain). 

However, despite repeated and painstaking review of the 
claims files, the Board is unable to find any medical records 
in the claims files corresponding to the dates noted by the 
RO.  The private medical records presently in the claims 
files are dated from November 1990 to January 1991 and from 
February 1998 to May 2004 and are not referable to complaints 
of knee pain or reflective of a diagnosis of chondromalacia 
or knee strain.  Thus, it is unclear to the Board on what the 
RO relied to reach its determination.  These records must be 
obtained prior to Board consideration of the veteran's claim 
or a new rating decision rendered.  (In October 2006, the RO 
returned to the veteran treatment records from Dr. B., 
described as duplicative of those previously considered.)

Accordingly, the case is REMANDED for the following action:

The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for coronary 
artery disease diabetes mellitus or a 
bilateral knee disorder since January 
2004.  Of particular interest are medical 
records regarding the veteran's treatment 
at the VA medical facilities in 
Chattanooga, Murfreesboro, and Nashville, 
Tennessee,, After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO/AMC should locate and 
associate with the claims files the 
private medical records dated February 7, 
1992, February 28, 1994, and June 14, 
1999 discussed in the February 2006 
rating decision that denied the veteran's 
claim for service connection for a 
bilateral knee disorder.  

4.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine whether his service-connected 
diabetes mellitus aggravates his coronary 
artery disease.  All indicated tests and 
studies are to be performed.  The 
physician is to be provided with a copy 
of VA TL 00-06.  Prior to the 
examination, the claims folder must be 
made available to a physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report. The physician 
should indicate in the report his medical 
specialty.

Based on examination of the veteran, a 
review of the record, and a review of 
Training Letter 00-06 (2000) the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that 1) the coronary artery 
disease was caused by the diabetes 
mellitus; and if not, does the diabetes 
mellitus aggravate the coronary artery 
disease; and, 2) if the coronary artery 
disease is aggravated by the diabetes 
mellitus, to what extent. Adequate 
reasons and bases for any opinion 
rendered must be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the RO/AMC should 
readjudicate the appellant's claims for 
an initial rating in excess of 20 percent 
for diabetes mellitus, type II, and 
service connection for coronary artery 
disease, including as due to the 
veteran's service-connected diabetes 
mellitus, type II..  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2007 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


